Citation Nr: 0434091	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  96-51 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for left knee 
disability secondary to right knee disability.

2.  Entitlement to service connection for arthritis of the 
hands.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection Post-
Traumatic Stress Disorder (PTSD).  

4.  Entitlement to an increased rating for residuals of a 
right knee meniscectomy, currently rated as 20 percent 
disabling. .  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and Dr. V. S. 


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to March 
1964 and from August 1965 to December 1966.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
remanded by the Board in August 1998 and again in August 
2001.  The veteran testified at a personal hearing before the 
Board in Washington, D.C. in February 2004.  

During the course of the appeal, the RO increased the rating 
for residuals of a right knee meniscotomy from 10 percent to 
20 percent, effective from July 2, 2002.  However, the issue 
remains on appeal. 

In January 2003, the veteran submitted a claim of entitlement 
to service connection for major depression.  Under the 
circumstances of this case, the Board believes that this 
issue should be considered separately from the issue of 
whether new and material evidence has been received to reopen 
the PTSD claim.  The veteran's claim of service connection 
for major depression is hereby referred to the RO for 
adjudication.  

The issues of entitlement to service connection for arthritis 
of the hands and for an increased rating for residuals of a 
right knee meniscectomy are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's left knee disability is proximately due to 
the service-connected residuals of a right knee meniscectomy.  

2.  Service connection for PTSD was denied by a June 1990 
Board decision. 

3.  Evidence received since the June 1990 Board decision 
bears directly and substantially upon the issue of 
entitlement to service connection for PTSD, is not 
cumulative, and is so significant that it must be considered 
in order to fully decide the merits of the claim.  

4.  The veteran did not engage in combat with the enemy, and 
his claimed in-service stressors have not been verified.  


CONCLUSIONS OF LAW

1.  Left knee disability is proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2004).

2.  The June 1990 Board decision which denied entitlement to 
service connection for PTSD disability is final.  38 U.S.C.A. 
§ 7104 (West 2002).

3.  Evidence received since the June 1990 Board decision 
denying service connection for PTSD is new and material, and 
the claim for that benefit has been reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

4.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (1996); 38 C.F.R. §§ 3.303, 3.304 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the  
President signed into law the Veterans Claims Assistance Act  
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub.  
L. No. 106-475, 114 Stat. 2096 (2000), now codified at  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This 
legislation provides, among other things, for notice and  
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to  
implement the provisions of VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 3.102,  
3.156(a), 3.159 and 3.326(a) (2004)).  The intended effect of  
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  

The record shows that the claimant has been notified of the 
applicable laws and regulations which set forth the criteria 
for service connection, reopening prior final claims and 
increased ratings.  The discussions in the rating decision, 
statement of the case, supplemental statements of the case 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefits sought.  Moreover, a letter dated in April 
2003 effectively furnished notice to the veteran of the types 
of evidence necessary to substantiate his claims as well as 
the types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
also notes that the April 2003 letter implicitly notified the 
veteran that he should submit any pertinent evidence in his 
possession.  In this regard, he was repeatedly advised to 
identify any source of evidence and that VA would assist him 
in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
veteran must also furnish any pertinent evidence he himself 
may have and that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters. 

While the Board recognizes that the VCAA notice to the 
veteran was subsequent to the rating decision which gave rise 
to this appeal, the Board finds no prejudice to the veteran.  
He was adequately furnished the type of notice required by 
VCAA and has had an opportunity to identify evidence and 
submit evidence.  Any error resulting from VCAA notice 
subsequent to the initial rating decision was harmless error.  
The RO's subsequent actions and notice to the veteran 
effectively cured any VCAA notice defect.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The veteran was informed 
of the evidence necessary to substantiate his claims.  The  
provisions of VCAA have been substantially complied with and 
no useful purpose would be served by delaying appellate 
review for further notice of VCAA.  

Furthermore, except as in connection with the arthritis of 
the hands and increased rating for right knee disability 
issues addressed in the remand section of this decision, the 
Board finds that there has been compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, VA 
medical records and VA examination reports.  The veteran was 
afforded VA examinations in connection with his claims and 
the requirements of 38 C.F.R. § 3.159(c)(4) have been met.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances of this particular case, no further action is 
necessary to assist the appellant with the claims. 



Entitlement to service connection for left knee disability
secondary to right knee disability.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. §§ 3.310.

Analysis

The veteran has argued that he currently has left knee 
disability as a result of his service-connected right knee 
disability.  There is competent evidence of record 
demonstrating the presence of the left knee disability.  The 
issue on appeal revolves around the question of whether the 
left knee disability is etiologically linked to the right 
knee disability.  Weighing against the claim is the finding 
from the July 2002 VA examination.  The examiner who 
conducted the examination diagnosed chondromalacia of both 
knees.  He wrote that he was unable to say with a reasonable 
amount of medical certainty that the left knee disability was 
linked to the right knee disability but opined that the left 
knee disability was most likely due to a separate disease or 
injury.  The examiner was unable to say what the exact cause 
of the left knee injury was.  

In opposition to this evidence is the testimony of Dr. V. S. 
before the undersigned in February 2004.  At that time, the 
doctor noted the veteran's history of a right knee injury and 
subsequent left knee problems.  She opined that the left knee 
disability was the result of favoring the right knee.  The 
Board noted that Dr. S. acknowledged the veteran's medical 
history and provided a link between the left and right knee 
disabilities and supplied a reason for her opinions.  The VA 
examiner merely noted that he did not think the left knee was 
linked to the right knee disability but did not provide any 
reason for his opinion.  The Board therefore finds there is 
at least a state of equipoise of the positive evidence and 
the negative evidence to warrant a grant of service 
connection for a left knee disability secondary to the 
service-connected residuals of the right knee meniscectomy.  

Whether new and material evidence has been received  to 
reopen a claim of entitlement to service connection for PTSD.

Criteria

In June 1990, Board denied an appeal on the issue of service 
connection for PTSD.  The Board decision is final.  38 
U.S.C.A. § 7104.  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  The veteran has 
requested that his PTSD claim be reopened.  The RO denied the 
request, and the present appeal on this issue ensued. 

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  The Board notes here that the provisions of 
38 C.F.R. § 3.156(a) were amended.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).  However, the amended version is 
only applicable to claims filed on or after August 29, 2001.  
The change in the regulation therefore does not impact the 
present case as the veteran's current attempt to reopen the 
claim of entitlement to service connection for PTSD was filed 
in 1992.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

Factual Background

The evidence which was of record at the time of the June 1990 
Board decision which denied service connection for PTSD is 
set out below.  

Service medical records do not refer to any complaints of, 
diagnosis of or treatment for any mental disorders during the 
veteran's first period of active duty service.  No pertinent 
abnormalities were noted on the report of an August 1965 
entrance examination for his second period of active duty 
service.  In July 1966, the veteran sought treatment for 
nervousness and confusion which had been present for 
approximately two months.  The veteran reported that the 
trouble began when he applied for a discharge from service.  
An undated clinical record indicates that the veteran was 
first evaluated at a psychiatry unit in July 1966 due to 
complaints of nervousness and confusion which had been 
present for two months starting with his application for a 
discharge.  A diagnosis of passive-dependent personality was 
made.  There was no need for psychiatric hospitalization or 
treatment.  An administrative discharge was recommended.  An 
August 1966 clinical record indicates the veteran sought 
treatment at that time for mental depression, nervousness and 
confusion.  It was noted that the veteran had been unable to 
obtain the necessary paper work for a discharge.  The veteran 
desired any form of discharge as long as it was not 
dishonorable.  An October 1966 clinical record includes the 
notation that the veteran was complaining of a fast 
heartbeat.  It was noted that he had a history of being 
nervous and confused in the past.  Clinical evaluation of the 
veteran's psychiatric condition was determined to be normal 
at the time of the service exit examination which was 
conducted in November 1966.  No pertinent abnormalities were 
noted at that time.  

The service personnel records reveal that the veteran was 
authorized to wear the Vietnam Service Medal for service 
aboard the USS Point Defiance during the periods of April 10-
12, April 22-27 and May 21-23 in 1966.  The veteran was 
discharged from active duty by reason of unsuitability.  He 
did not receive any awards or decorations indicative of 
participation in combat.  

A September 1971 VA hospitalization record includes the 
notation that the veteran had made a suicide attempt and 
experienced personality changes several months prior.  

A private emergency room record dated in September 1971 
included a diagnosis of anxiety reaction.  It was noted that 
the veteran had a history of nervousness which was related 
back to the veteran's war experiences in Vietnam.  

The report of a November 1971 VA neuropsychiatric examination 
indicated that on mental status evaluation, the veteran's 
affect showed a lowering of emotional tone and some elements 
of depression.  There was no suggestion of hallucinations or 
delusions.  

A November 1971 report of a social survey reveals the veteran 
reported that he had nervous attacks which were so severe, 
they caused him to pass out.

The veteran was hospitalized at a VA facility from March to 
April of 1973.  It was noted that this was the third 
hospitalization for the veteran.  He was complaining of 
auditory hallucinations, severe sleep disturbances, 
inappropriate motor movements and nightmares.  He reported 
that the symptoms had their onset four days prior to 
admission and did not know what caused them.  The diagnoses 
were hysterical conversion reaction, malingering and left 
temporal lobe focal lesion.  

In November 1973, the veteran submitted a claim of 
entitlement to service connection, in pertinent part, for 
being "mentally sick" which had been present since 1968.  

In an April 1974 statement, the veteran reported that he was 
first treated for a mental problem in 1966 while he was on 
active duty.  

Depression was noted in May 1980.  

A November 1980 clinical record includes the assessment that 
the veteran was acutely psychotic with auditory and visual 
hallucinations and delusional religious ideation.  

A March 1981 clinical record includes an assessment of major 
depression.  

The veteran was hospitalized at a VA facility in March and 
April of 1981.  At that time he was experiencing suicidal 
thoughts and homicidal thoughts directed at his family.  A 
major precipitating factor reported by the veteran for his 
depression was that he was unable to work due to back pain 
and the resulting inability to support his family.  The 
pertinent diagnosis was recurrent major depression.  

The veteran was hospitalized at a VA facility from July to 
August of 1983, complaining of a decrease in appetite, 
decreased sleep, anhedonia, anergia, feelings of 
worthlessness, suicidal ideation with a plan and homicidal 
thoughts directed towards his family.  The Axis I diagnosis 
was recurrent unipolar depression.  

In July 1986, the veteran sought treatment for back pain.  He 
reported that he injured his back in 1968 working in a 
shipyard.  He indicated that after the accident, his nerves 
went bad and he went into a bad depression.  

A private clinical record dated in July 1987 includes the 
notation that the veteran had been treated for depression by 
VA prior to the beginning of his back problems.  

In February 1988, the veteran claim entitlement to service 
connection for PTSD.  

On VA psychiatric examination in June 1988, the veteran 
reported that he had had problems with depression and 
nervousness for many years.  The Axis I diagnosis was 
unipolar depression.  

A report of a June 1998 VA orthopedic examination includes an 
impression of a history of PTSD.  

In a stressor statement which was received at the RO in July 
1988, the veteran reported that he was frightened due to the 
fact that he had to work below the waterline of his ship in 
the engine room which was in the "dangerous waters of Viet 
Nam."  He felt helpless and was afraid the ship would strike 
a mine.  He also seemed to indicate that he witnessed troops 
who had been injured in combat.  

In August 1988, the RO denied service connection for PTSD.  
The RO denied the claim as there was no evidence of the 
veteran's participation in combat nor was a diagnosis of PTSD 
made at the time of a VA psychiatric examination.  The 
veteran appealed the RO's decision to the Board.  

In February 1989, lay statements were received from people 
who knew the veteran before and after his active duty 
service.  The lay statements attest to the fact that the 
veteran was never nervous prior to active duty.  One of the 
statements attributed the veteran's nervous condition to the 
Vietnam war.  

The transcript of an August 1989 RO hearing was of record at 
the time of the prior final denial.  At that time, the 
veteran testified that he did not have a nervous condition 
prior to his active duty service.  He attributed the start of 
his nervous problems to being exposed to dead bodies his ship 
was transporting to the Philippines.  The ship also 
transported wounded soldiers.  He did not indicate that he 
actually handled the dead bodies but reported that he was in 
charge of the freezer they were stored in.  He was unable to 
remember how many bodies were stored in the freezer.  He 
testified that he sought treatment at that time but was 
called a crybaby.  He reported that he was unable to work due 
to a back injury and also due to his mental condition.  He 
indicated that the ship he was on fired its guns while in the 
waters of Vietnam.  He testified that he was not given a 
medical examination upon his discharge from active duty.  His 
spouse testified that she had witnessed the veteran thrashing 
his arms and legs around during his sleep which she 
attributed to nightmares.  

By decision dated June 15, 1990, the Board affirmed the RO's 
denial of service connection for PTSD.  The Board found that 
PTSD was not shown by the evidence of record.  

The evidence added to the record subsequent to the Board's 
June 1990 decision which denied service connection for PTSD 
is set out below.  

VA treatment records were received.  The records reveal 
complaints of and treatment for mental disorders including 
PTSD, major depression, panic disorder, dysthymia. 

A VA PTSD evaluation was conducted in October 1992.  The 
veteran presented with complaints of depression, nightmares, 
frustration, anxiety attacks, and an inability to care about 
anything.  It was noted that much of the information the 
veteran was able to supply about his military service was 
vague and incomplete.  He was visibly upset when discussing 
his military service.  The veteran reported that he served 
his tour of duty during the Vietnam primarily off the shore.  
He described his duties in Vietnam as being primarily combat 
and service support related.  While he had a limited range of 
combat stressors, the veteran reported that the stressors he 
experienced had a profound impact on him.  The traumatic 
experiences reported included receiving enemy fire, serving 
on a ship which passed through hostile waters, seeing other 
soldiers killed in action, and handling dead bodies.  
Psychiatric testing was interpreted as suggesting that the 
veteran suffered from PTSD that had been causing him great 
difficulty for many years.  The Axis I diagnoses were PTSD, 
recurrent major depression rule out bipolar affective 
disorder, alcohol abuse in remission and panic disorder.  The 
examiners noted that the veteran's personal history, along 
with the test data and behavioral observations were 
consistent with the development of combat related PTSD.  

The veteran was hospitalized in February 1993.  It was noted 
on the hospitalization report that the veteran served in the 
Navy during the Vietnam on a troop transport ship which 
landed troops and picked up wounded soldiers and dead bodies.  
It was reported that during this service, the veteran was 
never under fire and never in combat.  While he experienced 
nightmares, these were unrelated to any actual experiences in 
the military.  He also had flashbacks but these were also 
unrelated to military service.  It was specifically noted 
that multiple interviews with the veteran over the course of 
the hospitalization revealed that he had not experienced 
trauma that would be outside the realm of human experience 
and therefore a diagnosis of PTSD could not be established.  
It was found that the veteran had experienced emotional 
problems beginning while in the military and the problems 
seemed to be associated with the veteran's depression.  

A June 1993 private clinical record indicates that the 
veteran's past medical history was significant for "PTSD 
from service in Vietnam."  

In correspondence which was received in November 1993, the 
veteran reported that the landing ship he was assigned landed 
troops in Vietnam and fired in support of this landing.  He 
also indicated that the ship fired in support of troops on 
two or more occasions.  He wrote that on one occasion, he 
observed what he thought were bodies being dumped over the 
side of the ship.  When he went to the freezer where bodies 
were kept, it was empty.  

The veteran was hospitalized again at a VA facility in 
January 1994.  It was noted that he had a long history of 
recurrent depression and PTSD.  The pertinent Axis I 
diagnoses were recurrent major depressive episode with 
psychotic feature and PTSD.  

A January 1994 VA clinical record includes the notation that 
the veteran had been unable to work since his discharge from 
the military because of severe PTSD related to Vietnam combat 
experiences.  It was noted that the veteran had nightmares of 
dead bodies and Vietnam combat experiences.  

In a statement received in May 1994, the veteran reported 
stressors consisting of witnessing wounded soldiers, 
witnessing dead soldiers stored in a freezer, being in enemy 
water and being away from his new bride.  

The veteran was hospitalized in July and August of 1995.  At 
that time, it was noted that he spoke extensively about his 
Vietnam war experiences where he was responsible for carrying 
wounded and dead soldiers to helicopters.  The Axis I 
diagnoses were recurrent major depressive episode with 
suicidal ideation, PTSD, rule out dysthymia and rule out 
borderline personality disorder.  

The veteran testified at a RO hearing in April 1996 that, 
during his active duty service, he was in charge of a freezer 
where bodies were stored.  He reported that on one occasion, 
he observed what he thought were bodies being dumped over the 
side of the ship and when he went to check on his freezer, a 
Marine denied him entry.  Later on, the veteran went to the 
freezer which was empty.  Prior to that, there had been 
approximately 19 bodies in the freezer.  The veteran alleged 
that he personally knew some of the families of the men whose 
bodies were dumped overboard.  

The veteran was hospitalized from September to October 1998 
for safety and stabilization.  It was noted that, based on 
interviews and observation of signs and symptoms, the veteran 
met the criteria for a current episode of depression.  The 
veteran reported at that time having observed bodies being 
thrown off a ship during the Vietnam war.  The discharge 
diagnoses were major depressive disorder and PTSD.  

The veteran submitted a stressor statement in November 1998.  
He alleged that he witnessed bodies being dumped over the 
side of the ship he was on.  When he went to check on a 
freezer, an armed Marine prevented him from entering the 
area.  The veteran subsequently went to the freezer which was 
now empty were previously it held bodies.  Other stressors 
reported by the veteran consisted of a back injury causing 
constant pain, injuries to his knees, nightmares and constant 
headaches about body bags being tossed into the sea, cancer, 
and a lack of compensation for his service-connected injuries 
and disabilities.  

The veteran testified before the undersigned in January 2001.  
He reported that it was between August and December of 1966 
when his duties included the handling of dead bodies.  

Letters from the United States Armed Services Center for Unit 
Records Research dated in June 2002 indicates that a review 
of the historical documents from the ship the veteran was 
assigned to while in the waters off the shores of Vietnam did 
not verify any of the veteran's alleged stressors.  It was 
specifically noted that the there is no evidence 
demonstrating that the ship transported dead bodies.  There 
was verification that on November 17, 1966, the ship expended 
five rounds of ammunition while underway to Danang, Republic 
of Vietnam.  

VA medical records dated in 2000 include diagnoses of major 
depressive disorder.  

VA medical records dated in 2000 through 2003 include 
diagnoses of PTSD and major depressive disorder.  

On VA PTSD examination in October 2003, the veteran reported 
that, while in the Navy, he was in charge of the freezers on 
his ship were bodies were placed to be returned to the U. S.  
He also reported that, on one occasion, bodies were thrown 
over the side of the ship.  The diagnosis was chronic, 
moderate PTSD and major depressive disorder.  

The veteran's representative testified before the undersigned 
in February 2004, that a Dr. I. linked the veteran's PTSD to 
his major depressive disorder. 

New and material analysis

The Board finds that the veteran has submitted new and 
material evidence to reopen the claim of entitlement to 
service connection for PTSD.  The claim was denied by the 
Board in June 1990 as it was determined that PTSD was not 
shown by the evidence of record.  However, evidence received 
subsequent to the June 1990 Board decision includes VA and 
private medical records which include diagnoses of PTSD which 
some examiners have linked to the veteran's active duty 
service during the Vietnam war.  Additionally, the veteran 
has also provided new information on an alleged in-service 
stressors which he was exposed to during active duty.  
Specifically, the veteran has alleged that he witnessed 
bodies being dumped over the side of the ship he was assigned 
to.  The Board finds that this evidence bears directly and 
substantially upon the claim for service connection for PTSD; 
is neither cumulative nor redundant; and, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Accordingly, the claim of 
entitlement to service connection for PTSD is reopened.  38 
U.S.C.A. § 5108.

Entitlement to service connection for PTSD.

As the veteran has submitted new and material evidence the 
Board will now review the claim on a de novo basis.  The 
veteran is not prejudiced by the Board's de novo review of 
the claim, as all possible evidentiary development has been 
conducted.  The current claim hinges on the question of 
whether the veteran has verified in-service stressors which 
formed the basis for a diagnosis of PTSD.  The Board notes 
the RO has attempted on numerous occasions to verify the 
claimed in-service stressors including obtaining a large 
number of deck logs from the ship the veteran was assigned to 
when the alleged incidents took place.  The RO also attempted 
to verify the alleged stressors through the National 
Personnel Records Center without success.  The veteran has 
not provided any additional allegations of in-service 
stressors which the RO had not attempted to verify.  Without 
a verified stressor or evidence of participation in combat, 
any further development would be moot.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R.  § 
4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) 
(2001).  The provisions of 38 C.F.R. § 4.125(a) require that 
a diagnosis of a mental disorder conform to the Diagnostic 
and Statistical Manual, Fourth Edition (DSM-IV).

Prior to March 1997, 38 C.F.R. § 3.304(f) provided that 
service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (1996).  Both versions of 38 C.F.R. § 
3.304(f) must be considered in the present case since the 
change in regulation became effective during the course of 
the veteran's appeal.

The Board acknowledges at this point that the claims file 
includes diagnoses of PTSD by competent medical personnel.  
Significantly, however, none of the diagnoses were based on 
verified in-service stressors.  

With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

The veteran's DD Form 214 shows service in Vietnam as 
evidenced by his receipt of the Vietnam Service Medal.  He 
did not receive any awards or decorations indicative of 
participation in combat.  There is no indication in his 
service personnel records that he was engaged in combat at 
anytime.  Although he has claimed to have been involved in or 
witnessed combat actions, no such verification is in the 
service records.  Therefore, since the record does not show 
that he engaged in combat, his statements alone regarding the 
claimed stressors may not be accepted, but must be 
corroborated.  This requirement is the same under both 
versions of 38 C.F.R. § 3.304(f).

Stressors reported by the veteran include the fear involved 
in serving below the waterline on a ship which could strike a 
mine and sink trapping the veteran in the ship; being shot at 
while on the ship; witnessing other soldiers who were killed 
or injured in action; handling dead bodies; and witnessing 
bodies of American soldiers (some of whom the veteran 
personally knew) being dumped overboard the ship he was on.

The RO attempted to verify the veteran's alleged in-service 
stressors including obtaining the deck logs of the ship he 
was stationed on while in the waters of Vietnam.  The only 
alleged stressor which was noted was that that the ship fired 
five rounds against the enemy on November 17, 1966.  
Significantly, however, a review of the service personnel 
records reveals the veteran was awarded his Vietnam Service 
Medal for service in Vietnam from April 10 through April 12, 
April 22 through April 27 and May 21 through May 23 of 1966.  
The veteran was not assigned to the ship when it fired its 
guns.  

The Board also notes problems with the veteran's changing 
descriptions of his in-service stressors.  The only stressors 
originally reported in 1988 were being below the waterline in 
his ship and witnessing troops who had been wounded in 
combat.  It was not until more than one year later in 1989 
that the veteran first reported he was exposed to dead bodies 
on board the ship.  It was not until November 1993 that the 
veteran first reported witnessing bodies being dumped over 
the side of the ship.  

His actual description of his involvement with the bodies 
also changes.  At times he reported that he was actually 
involved in moving the bodies either on the ship or onto 
helicopters and at other times he denied ever actually 
handling the bodies.  

There are other discrepancies in the veteran's descriptions 
of in-service stressors.  At the time of an October 1992 VA 
PTSD examination, he reported that one of his stressors was 
receiving enemy fire while on board the ship.  However, at 
the time of a February 1993 hospitalization, he reported that 
he was never under enemy fire.  

There is no official verification that the veteran witnessed 
the claimed stressors.  However, the Board acknowledges that 
additional verifying evidence may be obtained from sources 
other than the veteran's service records.  See Moreau v. 
Brown, 9 Vet.  App. 389, 395 (1996).  Nevertheless, the 
record does not include any such additional verifying 
evidence such as statements from fellow service members.  

After reviewing the claims file, the Board must conclude that 
the record does not include evidence corroborating the 
veteran's claimed stressors.  Even acknowledging that there 
is official evidence showing service in the waters of 
Vietnam, the Board emphasizes that mere presence in a combat 
zone is not sufficient, solely in and of itself, to support a 
diagnosis of PTSD.  A stressor must consist of an event 
during service.  Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  
While there are diagnoses of PTSD in the present case, 
applicable law provides that a diagnosis of PTSD must be 
based on verified stressors.  In this case, there has been no 
such verification.  A diagnosis of PTSD which is based on an 
examination which relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
In sum, as the evidence does not show that the engaged in 
combat and the claimed stressors are otherwise unverified, 
there is therefore no basis for finding that service 
connection for PTSD is warranted.

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b). 

As noted in the introduction, a newly raised claim of service 
connection for major depression has been referred to the RO 
for preliminary adjudication.  The above decision of the 
Board is limited to consideration of PTSD and the Board 
implies no opinion as to the merits of the major depression 
claim. 


ORDER

Service connection for left knee disability secondary to 
residuals of a right knee meniscectomy is warranted.  New and 
material evidence has been received to reopen a claim of 
entitlement to service connection for PTSD.  To this extent, 
the appeal is granted.  

Service connection for PTSD is not warranted.  To this 
extent, the appeal is denied. 


REMAND

The issue pertaining to the bilateral hands was before the 
Board in August 2001.  At that time, the appeal concerned 
whether the veteran had submitted new and material evidence 
to reopen the claim which was subject to a prior final 
denial.  In the August 2001 decision, the Board determined 
that new and material evidence had been submitted which 
reopened the claim.  The Board then remanded the issue for 
additional evidentiary development and de novo review under a 
merits analysis.  However, it appears from the march 2003 
supplemental statement of the case that the RO has continued 
to adjudicate the claim as if it was an attempt to reopen 
prior final denials and not on a de novo basis.  Although the 
Board regrets further delay with regard to this issue, it 
must be returned to the RO for adjudication under a merits 
analysis.   

The Board additionally notes that at the time of the August 
2001 Board decision, the RO was directed to schedule an 
examination of the veteran's hands and to inform the examiner 
that he had to provide an opinion as to the etiology of any 
hand disability found on examination.  A VA examination was 
conducted in July 2002.  At that time the examiner noted that 
he was unable to made a specific diagnosis regarding the 
veteran's hands but did suggest that X-rays of the hands be 
conducted.  The X-rays were conducted and supplemental 
diagnoses of status post left trapezium excision and 
osteoarthritis of the right first carpometacarpal and distal 
interphalangeal joints were made.  The examiner did not, 
however, provide an opinion as to the etiology of the 
pathology found as directed by the Board's August 2001 
decision.  A remand by the Board confers on the claimant, as 
a matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Failure of the Board to insure compliance with remand 
instructions constitutes error and warrants the vacating of a 
subsequent Board decision.  Id.  Therefore, another remand is 
required to obtain the opinion previously requested.  

At the February 2004 hearing, the veteran testified that the 
symptomatology associated with his right knee had increased 
since the time of his last VA examination.  While a new 
examination is not required simply because of the time which 
has passed since the last examination, VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95 (1995).  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded a VA 
examination to determine the nature, 
extent and etiology of any bilateral hand 
disorder found on examination.  The 
claims folder must be made available to 
and reviewed by the examiner in 
connection with the examination.  All 
necessary testing should be accomplished.  
The examiner must express an opinion as 
to whether it is at least as likely as 
not (e.g., a 50 percent or greater degree 
of probability) that any disorder of 
either hand is related to service, 
including any injury during service.   
The examiner should also express reasons 
for agreeing or disagreeing with the 
opinion provided by Dr. V. S. at the time 
of the February 2004 Board hearing which 
links arthritis of the hands to an in-
service accident.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the residuals of the right knee 
meniscectomy.  The claims folder must be 
made available to and reviewed by the 
examiner in connection with the 
examination.  All necessary testing 
should be accomplished.  The examiner 
should clearly report the range of motion 
of the right knee in degrees.  The 
examiner should also clearly report 
whether there is any lateral instability 
or recurrent subluxation and, if so, to 
what degree (slight, moderate or severe).  
The examiner should also report any 
additional functional loss (in degrees if 
possible) due to pain, weakness, fatigue 
or incoordination, including during 
flare-ups.  

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection is 
warranted for arthritis of the hands and 
whether an increased rating is warranted 
for residuals of a right knee 
meniscectomy.  The RO should review the 
service connection for arthritis of the 
hands issues under a merits analysis.  
The veteran and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03. 


	                     
______________________________________________
	ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



